  Case 18-25930      Doc 66     Filed 08/12/20 Entered 08/12/20 16:10:28           Desc Main
                                  Document     Page 1 of 5



                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILINOIS
                                EASTERN DIVISION

IN RE:                               )      Chapter 13
                                     )
       Dawn Burns,                   )      Case No. 18-24587
                                     )
                      Debtor(s).     )      Judge Baer

                                    NOTICE OF MOTION

TO:    Office of Glenn Stearns, Chapter 13 Trustee
       See attached Service List

        YOU ARE HEREBY NOTIFIED that on August 21, 2020 at 9:30 a.m. or as soon
thereafter as counsel may be heard, the undersigned shall appear before the Honorable Judge
Baer, or any Judge sitting in her stead and present Motion to Vacate Payroll Control Order, a
copy of which is hereby attached.
        This motion will be presented and heard telephonically. No personal appearance in court
is necessary or permitted. To appear and be heard telephonically on the motion, you must set up
and use an account with Court Solutions, LLC. You can set up an account at
www.CourtSolutions.com or by calling Court Solutions at (917) 746-7476.
        If you object to this motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the motion will be called on the presentment date. If no Notice of
Objection is timely filed, the court may grant the motion in advance without a hearing.

                                                                             /s/ David H. Cutler
                                 CERTIFICATE OF SERVICE
        The undersigned, an attorney, certifies that he caused the above and foregoing Notice and
attached Objection to be served on the Trustee via Electronic Court Notice and on the creditors
on the attached Service List via regular U.S. Mail with postage prepaid from the mailbox located
at 4131 Main St. Skokie, IL 60076, on August 12, 2020.


                                                                           /s/ David H. Cutler
Cutler & Associates, Ltd.
4131 Main St.
Skokie, IL 60076
Phone: (847) 673-8600
                  Case 18-25930         Doc 66     Filed 08/12/20            Entered 08/12/20 16:10:28     Desc Main
Label Matrix for local noticing                  PRA Document
                                                      Receivables Management
                                                                         PageLLC 2 of 5         U.S. Bankruptcy Court
0752-1                                           POB 41067                                      Eastern Division
Case 18-25930                                    Norfolk, VA 23541-1067                         219 S Dearborn
Northern District of Illinois                                                                   7th Floor
Eastern Division                                                                                Chicago, IL 60604-1702
Wed Aug 12 16:01:13 CDT 2020
Ad Astra Recovery                                Antero Capital, LLC                            (p)CREDITORS’ DISCOUNT & AUDIT CO   CDA
7330 West 33rd Street North                      PO BOX 1931                                    ATTN KEN ARMSTRONG
Suite 118                                        Burlingame, CA 94011-1931                      415 E MAIN ST
Wichita, KS 67205-9370                                                                          PO BOX 213
                                                                                                STREATOR IL 61364-0213

CNAC Auto Finance                                (p)CNAC                                        Credit One Bank
750 Dundee Ave                                   ATTN ASHLEY ALIOTO                             Attn: Bankruptcy
East Dundee, IL 60118-3010                       800 E NORTH AVE                                POB 98873
                                                 GLENDALE HEIGHTS IL 60139-3503                 Las Vegas, NV 89193-8873


Fifth Third Bank                                 Fifth Third Bank                               Fifth Third Mortgage Company
5001 Kingsley Drive                              Bankruptcy Department                          5001 Kingsley Drive
1MOBBW                                           Maildrop RSCB3E/1830 E                         1MOBBW
Cincinnati, OH 45227-1114                        Paris Ave SE                                   Cincinnati, Ohio 45227-1114
                                                 Grand Rapids, MI 49546

Fifth Third Mortgage Company                     Fox Ridge Condominiums of South Elgin          Fox Ridge Homeowner’s
c/o Manley Deas Kochalski LLC                    c/o Kovitz Shifrin Nesbit                      cp Lpvotz Sjofrom Mesbot
P.O. Box 165028                                  175 N. Archer Avenue                           175 N. Archer Ave
Columbus, OH 43216-5028                          Mundelein, Illinois 60060-2301                 Mundelein, IL 60060-2301


Fox Ridge Homeowner’s Association                I C System Inc                                 Independent Savings Plan
c/o Kovitz Shifrin Nesbit                        Attn: Bankruptcy                               Company (ISPC)
175 N. Archer Ave                                POB 64378                                      1115 Gunn Highway
Mundelein, IL 60060-2301                         St. Paul, MN 55164-0378                        Suite 100
                                                                                                Odessa, FL 33556-5328

MIDLAND FUNDING LLC                              ONEMAIN                                        OneMain Financial
PO BOX 2011                                      P.O. BOX 3251                                  Attn: Bankruptcy
WARREN MI 48090-2011                             EVANSVILLE, IN 47731-3251                      601 Nw 2nd Street
                                                                                                Evansville, IN 47708-1013


(p)PORTFOLIO RECOVERY ASSOCIATES LLC             Presence Health                                SpeedyRapid Cash
PO BOX 41067                                     by American InfoSource as agent                PO Box 780408
NORFOLK VA 23541-1067                            4515 N Santa Fe Ave                            Wichita, KS 67278-0408
                                                 Oklahoma City, OK 73118-7901


David H Cutler                                   Dawn L Burns                                   Glenn B Stearns
Cutler & Associates, Ltd.                        565 Dean Drive                                 801 Warrenville Road Suite 650
4131 Main St.                                    Unit E                                         Lisle, IL 60532-4350
Skokie, IL 60076-2780                            South Elgin, IL 60177-2600


Patrick S Layng
Office of the U.S. Trustee, Region 11
219 S Dearborn St
Room 873
Chicago, IL 60604-2027
                  Case 18-25930           Doc 66       Filed 08/12/20 Entered 08/12/20 16:10:28                      Desc Main
                                                         Document     Page 3 of 5
                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


CDA/Pontiac                                          CNAC Dundee Inc                                      Portfolio Recovery Associates, LLC
Attn: Bankruptcy                                     750 Dundee Ave                                       PO Box 41067
POB 213 415 E Main Street                            East Dundee, IL 60118                                Norfolk, VA 23541
Streator, IL 61364




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Fifth Third Bank                                  (u)Fifth Third Mortgage Company                      (u)Fox Ridge Condominiums of South Elgin




(u)Allen Burns                                       End of Label Matrix
                                                     Mailable recipients     27
                                                     Bypassed recipients      4
                                                     Total                   31
     Case 18-25930     Doc 66    Filed 08/12/20 Entered 08/12/20 16:10:28           Desc Main
                                   Document     Page 4 of 5



                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILINOIS
                                 EASTERN DIVISION

IN RE:                                )       Chapter 13
                                      )
         Dawn Burns,                  )       Case No. 18-24587
                                      )
                       Debtor(s).     )       Judge Baer

                   MOTION TO VACATE PAYROLL CONTROL ORDER

         NOW COMES the Debtor, Dawn Burns, by and through her attorneys, Cutler and

Associates, Ltd., and in support of her Motion to Vacate Payroll Control Order, states and alleges

as follows:

1.       The Debtor filed her petition for relief under Chapter 13 of the Bankruptcy Code on

September 14, 2018.

2.       The Debtor voluntarily submitted an order for her payments to the Trustee be deducted

from her paycheck on December 17, 2018.

3.       The Debtor’s Chapter 13 Plan was confirmed on March 15, 2019. The plan called for the

Debtor to make 60 payments of $510 until her unsecured creditors received 10% of their claims.

4.       The Debtor is current with her payments to the Trustee.

5.       Stay relief was granted pursuant to the mortgage company’s motion on September 18,

2019.

6.       The Debtor income has decreased due to the COVID-19 pandemic and needs the

flexibility to make her payments directly to the Trustee in order to make payments to her

mortgage company and other monthly bills.

7.       The Debtor therefore requests that the payroll control order entered on December 17,

2018 be vacated.
  Case 18-25930      Doc 66     Filed 08/12/20 Entered 08/12/20 16:10:28           Desc Main
                                  Document     Page 5 of 5



WHEREFORE, the Debtor, Dawn Burns, prays for the following relief:

   A. That this Court enter an order vacating the payroll control order entered on December 17,

       2018; and

   B. For such other and further relief as this Court deems equitable and just.


                                                                         Respectfully Submitted,
Dated: August 12, 2020


                                                          By:                 /s/ David H. Cutler
                                                           One of the attorneys for the Debtor(s)



Cutler & Associates, Ltd.
4131 Main St.
Skokie, IL 60076
Phone: (847) 673-8600
